Citation Nr: 1549010	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for disability manifested by chronic fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) regional office in Cleveland, Ohio (RO).  The Veteran's case is currently before the Detroit, Michigan RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in May 2013, and a transcript of the hearing is of record.


FINDING OF FACT

The Veteran does not have a separate disability manifested by chronic fatigue, to include as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO sent the Veteran letters in July 2006 and April 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include as secondary to an undiagnosed illness.  In compliance with the duty to notify, the Veteran was informed in the letters about disability ratings and effective dates. 

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Here, a VA evaluation of chronic fatigue syndrome was most recently conducted in September 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2015 VA examination report is adequate, as it is based on a reading of relevant medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record and provided rationale for the negative nexus opinions on file.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the service connection issue decided on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  

At the May 2013 hearing, the Veteran's representative and the VLJ asked the Veteran questions about the bases for the service connection issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ asked questions to ascertain the onset of symptoms and any nexus between current disability and service.  The VLJ solicited information to ascertain the existence of any outstanding evidence that had been overlooked that might substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Here, the Veteran seeks entitlement to service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Veteran seeks service connection for a disability manifested by chronic fatigue, to include as a manifestation of an undiagnosed illness.  At the outset, the Board emphasizes that the Veteran is already service connected for: posttraumatic stress disorder (PTSD) with panic attacks and major depressive disorder, currently rated as 70 percent disabling; lumbosacral strain, currently rated as 40 percent disabling; orthostatic hypotension, rated as 10 percent disabling; fibromyalgia, rated as 10 percent disabling; costochondritis, rated as noncompensable; and tension headaches, also rated as noncompensable.  

Under the provisions of specific legislation enacted to assist Veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) (2014).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected.  38 U.S.C.A. § 1117(a)(2).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 U.S.C.A. §  3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g). 

The Board notes that the definition for chronic fatigue syndrome for VA purposes is the following: (1) new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness,(vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage), (viii) migratory joint pains, (ix) neuropsychological symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a (2014).

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317( d)(2).

There is evidence that the Veteran is a "Persian Gulf Veteran" and can avail himself of the provisions relating to undiagnosed illness pursuant to 38 C.F.R. § 3.317.

Here, the Veteran's service treatment records do not reveal complaints or clinical findings indicative of chronic fatigue, including on separation medical history and medical examinations reports in May 1994.

The Veteran was provided with a VA examination in July 2007, at which time he reported that he developed shortness of breath in 1990.  The Veteran's complaints at his VA general evaluation in July 2007 included fatigue.  The Veteran denied low grade fever, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, and migratory joint pains.  After review of the claims files and examination of the Veteran, the examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome.  Based on this examination, the Board denied the Veteran's claim for entitlement to service connection for chronic fatigue in an April 2014 decision.

However, a March 2015 Joint Motion for Remand (Joint Motion) determined that the July 2007 VA opinion was inadequate.  Specifically, the Joint Motion indicated that the July 2007 VA examiner did not express an opinion or make any statement concerning whether or not the Veteran suffered from chronic fatigue as a result of an undiagnosed illness; rather, the July 2007 examination report found that Veteran "does not meet criteria for chronic fatigue syndrome."  Significantly, the Joint Motion emphasized that the examiner made no statement, positive or negative, about whether or not the Veteran had chronic fatigue as a symptom of an undiagnosed illness.  Therefore, the Joint Motion concluded that it was unclear how the Board in its April 2014 decision could rely on the July 2007 VA examination report to support a finding that the Veteran did not have an undiagnosed illness manifested, in part, by chronic fatigue.  As such, the claim was remanded to the Board.

In July 2015, the Board found that the case should be remanded to provide the Veteran with an additional examination and to obtain a more detailed opinion with respect to any symptoms manifested by chronic fatigue.  

Pursuant to the Board's July 2015 Remand, the Veteran was administered both a Gulf War General Medical examination as well as a Chronic Fatigue Syndrome examination in September 2015.  The report of the Chronic Fatigue Syndrome examination indicated that the Veteran did not now have nor had ever been diagnosed with chronic fatigue syndrome.  The examiner explained that the Veteran did not meet criteria for a diagnosis of chronic fatigue syndrome; rather, the Veteran had diagnoses of PTSD, major depression, and obstructive sleep apnea, all of which were more likely than not responsible for his claimed chronic fatigue.  The examiner explained that these diagnoses had clear and specific etiologies and did not represent any conditions related to the Gulf War.

Similarly, the report of the Gulf War General Medical examination indicated that there were not any diagnosed illnesses for which no etiology was established, and that the Veteran did not report any additional signs and/or symptoms that were not already addressed.  

The Veteran testified at his Travel Board hearing in May 2013 that he has had problems with fatigue since service.   

The evidence of record, which includes the September 2015 VA examinations and nexus opinions, does not show clinical evidence of chronic fatigue, to include as due to an undiagnosed illness.  The September 2015 report of the Chronic Fatigue Syndrome examination explicitly concluded that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome; rather, the Veteran had diagnoses of PTSD, major depression, and obstructive sleep apnea, all of which were more likely than not responsible for his claimed chronic fatigue.  Again, the Board emphasizes that the Veteran is already service connected for PTSD with panic attacks and major depressive disorder, currently rated as 70 percent disabling.  Additionally, his claim for entitlement to service connection for sleep apnea has been denied and is not currently before the Board.  

There is no evidence of any symptoms of fatigue which are not already covered by Diagnostic Code 9411, under which the Veteran is rated as 70 percent disabled for his psychiatric disabilities.  To rate the same symptoms under another diagnostic code would violate the prohibition against pyramiding.  Evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); Cullen v. Shinseki, 24 Vet. App. 74 (2010) (within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  Indeed, chronic sleep impairment, depressed mood, and flattened affect were among the specific symptoms considered when assigning the Veteran his current 70 percent rating for PTSD with panic attacks and major depressive disorder under Diagnostic Code 9411.

Consequently, service connection for a separate disability manifested by chronic fatigue, to include as due to an undiagnosed illness, is denied.

Although the Veteran is competent to report his symptoms of chronic fatigue, he is not competent to opine that he currently has a disability manifested by chronic fatigue due to service, to include as due to an undiagnosed illness.  He has not been shown to have had any medical training and is not competent to diagnose or opine that he has a disability manifested by chronic fatigue due to service, to include as due to an undiagnosed illness.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


